DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6, 13-15, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "first temperature sensor installed in the plurality of distribution flow paths".  This limitation is unclear and confusing because is unclear if the first temperature sensor is for each of the paths. 
Claim 5 recites the limitation "first temperature sensor and a second temperature sensor installed in the plurality of distribution flow paths".  This limitation is unclear and confusing because is unclear if the first temperature sensor or the second temperature sensor is for each of the paths. 
Claim 6 recites the limitation "first temperature sensor and a third temperature sensor installed in the plurality of distribution flow paths".  This limitation is unclear and confusing because is unclear if the first temperature sensor or the second temperature sensor is for each of the paths. Further is unclear if there is an inherent second temperature sensor included.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, 11, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masao (JP H0432634), hereinafter referred to as Masao.

Re claim 1, Masao teaches an air conditioning system comprising a heat exchanger unit including a use side heat exchanger (2), and a main controller (20), and configured to generate conditioned air through heat exchange in the use side heat exchanger and supply the conditioned air to an air conditioned space (A-C) through a plurality of distribution flow paths (12a-c) that communicate with the heat exchanger unit, wherein 
each distribution flow path is connected to the heat exchanger unit and includes a duct (12a-c) for distributing the conditioned air and a fan unit (14abc-19abc) provided in correspondence with the duct and configured to supply the conditioned air from the heat exchanger unit through the duct to an air outlet (13a-c), 
each fan unit (14abc-19abc) is provided with a fan controller (17a-c) and a detector (17a-c) connected to the fan controller and configured to detect an air backflow proceeding from the air outlet toward the heat exchanger unity 
each fan controller is configured to transmit a detection result obtained by the detector to the main controller (e.g. ¶ 1, “The built-in backflow sensors 19a, 19b, 19c and the indoor controller 20 are electrically connected to each other through signal lines”), and control to increase or decrease an air flow volume and cause an air supply amount to approach a target air supply amount indicated by the main controller (e.g. ¶ 1, “By controlling the rotation speeds of the upstream and downstream fans 14a to 14c and 15a to 15c by the respective fan controllers 17a to 17c as described above, the conditioned air blown out from each of the blowout units 13a to 13c to each of the rooms A to C is controlled”), and
the main controller clears the air backflow through cooperation of the plurality of fan units (e.g. ¶ 1, “The backflow sensors 19a to 19c detect the backflow when the air in the ducts 12a to 12c flows back from the blowout units 13a to 13c to the indoor unit 1, and when the backflow is detected. Is supplied to each of the fan controllers 17a to 17c. At this time, each of the fan controllers 17a to 17c operates at least one of the upstream fans 14a to 14c and the downstream fans 15a to 15c to prevent the backflow thereof. It is supposed to. That is, the fan controllers 17a to 17c operate only the upstream fans 14a to 14c when the backflow wind speed detected by the backflow sensors 19a to 19c is, for example, 0.25 m / sec or less, and When the backflow exceeds the wind speed, both the upstream and downstream fans 14a to 14c and 15a to 15c are operated to prevent the backwind. In FIG. 1, reference numeral 22 denotes a Tc sensor for detecting the temperature of the indoor heat exchanger 2, which is electrically connected to the indoor controller 20. The Tc sensor 22 is for starting the operation of the upstream and downstream fans 14a to 14c, 15a to 15c when detecting that the temperature of the indoor heat exchanger 2 has risen to a predetermined temperature or higher during the heating operation”; the examiner considers that the main controller cooperates with the fan controller to clear the backflow since the main controller turns on the fan controller).

Re claim 2, Masao teaches the air conditioning system according to claim 1, wherein the detector includes a wind direction sensor (19a-c) configured to detect a direction of a flow of air through the plurality of distribution flow paths (e.g. ¶ 1, “when the backflow wind speed detected by the backflow sensors 19a to 19c is, for example, 0.25 m / sec or less”).

Re claim 7, Masao teaches the air conditioning system according to claim 1, wherein the fan unit internally includes a fan rotor (15a implicit therein) and a fan motor (15a implicit therein) configured to cause the fan rotor to rotate, and the detector detects the air backflow by using a-rotation of at least one of the fan motor and the fan rotor (the examiner notes that the detector detects air blackflow when a rotation of the motor is present thus is measure by using the motor).

Re claim 8, 11, 16, Masao teaches the air conditioning system according to claim 1, wherein air flow passing through the use side heat exchanger is generated by only an air suction force of the fan unit (see Fig 1, where air flow is generated by the fan entering the grill 3).

Re claim 9, 17, Masao teaches the air conditioning system according to claim 1, wherein in a case where the detector detects the air backflow, the fan unit in the distribution flow path where the air backflow is occurring is e.g. ¶ 1, “The backflow sensors 19a to 19c detect the backflow when the air in the ducts 12a to 12c flows back from the blowout units 13a to 13c to the indoor unit 1, and when the backflow is detected. Is supplied to each of the fan controllers 17a to 17c. At this time, each of the fan controllers 17a to 17c operates at least one of the upstream fans 14a to 14c and the downstream fans 15a to 15c to prevent the backflow thereof. It is supposed to. That is, the fan controllers 17a to 17c operate only the upstream fans 14a to 14c when the backflow wind speed detected by the backflow sensors 19a to 19c is, for example, 0.25 m / sec or less, and When the backflow exceeds the wind speed, both the upstream and downstream fans 14a to 14c and 15a to 15c are operated to prevent the backwind”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao.

Re claim 3, Masao teaches the air conditioning system according to claim 1. Masao does not explicitly teach the limitation of wherein the detector detects the air backflow by using temperature of air inside the plurality of distribution flow paths. However, the examiner takes Official Notice that the use of temperature for determining backflow is well known in the art. Therefore, at the time the invention was made/effectively filled it would have been within the skill of the art to use temperature as the detecting method of Masao and it is well known in the art to use temperature as an effective method for determining backflow. The motivation for doing so would have been because temperature sensors are more reliable and cost effective compared to wind sensors.

Re claims 12, Masao teaches the air conditioning system according to claim 3, wherein air flow passing through the use side heat exchanger is generated by only an air suction force of the fan unit (see Fig 1, where air flow is generated by the fan entering the grill 3).

Re claim 18, Masao teaches the air conditioning system according to claim 1, wherein in a case where the detector detects the air backflow, the fan unit in the distribution flow path where the air backflow is occurring is made to operate to cancel out the air backflow or to block air flow in the distribution flow path where the air backflow is occurring (e.g. ¶ 1, “The backflow sensors 19a to 19c detect the backflow when the air in the ducts 12a to 12c flows back from the blowout units 13a to 13c to the indoor unit 1, and when the backflow is detected. Is supplied to each of the fan controllers 17a to 17c. At this time, each of the fan controllers 17a to 17c operates at least one of the upstream fans 14a to 14c and the downstream fans 15a to 15c to prevent the backflow thereof. It is supposed to. That is, the fan controllers 17a to 17c operate only the upstream fans 14a to 14c when the backflow wind speed detected by the backflow sensors 19a to 19c is, for example, 0.25 m / sec or less, and When the backflow exceeds the wind speed, both the upstream and downstream fans 14a to 14c and 15a to 15c are operated to prevent the backwind”).

Allowable Subject Matter
Claims 4-6, 13-15, 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892)
Ray US 5701750 teaches a multizone system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        3/12/2022